Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA

 

 

CIVIL DIVISION
Ronnie C. Hogue,
Plaintiff pro se,
C
Vv. Civil Action No.1:18-cv-00389(KBJ) = ae
3 «CS <2
COASTAL INTERNATIONAL SECURITY, mq = a
ao “*, af
INC. and AKAL SECURITY, INC., o d ©
Defendants, ee mt
iF = :
oO Fy
= “4
ORDER REQUIRING PRO SE PLAINTIFF ~ -<

 

TO FILE AN AMENDED COMPLAINT

| Ronnie C. Hogue wish to file charges against my employer, Coastal International Security (C.I.S.) and its
parent company AKAL Security Inc.

C.1.S. does business in Washington D.C. at different government sites. The sites at which | worked were
the Ronald Reagan Building (RRB) and Department of Commerce (D.O.C.). | did not work at D.O.C. as an
employee but as the President of the local union, Special Police Fireman Professionals of America
(SPFPA). At the RRB site | was an armed GSA guard and President of Local SPFPA 287. During the years
2012 to the present. During this period of time | been discriminated against because of my race, age,
ethics and being President of Local Union 287.

Coastal International Security CIS) and AKAL violated my civil rights under Title VII of the Civil Rights Act
of 1964 and 42U.S.C. 1981 Act. They also violated my rights under the National Labor Relation Act,
section 7, 8 and 9 in addition to repudiating the Collective Bargaining Agreement (CBA) between CIS
management and its parent company AKAL. They retaliated, harassed and violated the U.S. Labor Laws,
Wage and Salary.

l. Under Discrimination:

On about November 2014 FACT, the Plaintiff was suspended and later terminated for sleeping on post.
FACT, Plaintiff grieved his complaint to Federal Arbitration. On October 11, 2016 the Federal Arbitrator
exonerated the Plaintiff and and CIS/AKAL terminated Plaintiff “without just cause” and violated his Civil
Rights (see attachment A1 and A2).
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 2 of 18

Other past discrimination before final termination. FACT, on about October 2008 after | finished my
training to be hired, | was told by Human Resources (HR) that { will be going to the Drug Enforcement
Agency (DEA). You have to have clearance to work at DEA, | has acquired a five year suitability and a five
year clearance. At the last moment Coastal management rejected the plaintiff be sent to DEA and was
sent to the Ronald Reagan Building (RRB) on a n Entrance post position. The lowest position the site
had for armed guards Going to the DEA would have been a promotion, more pay and clearance status.

FACT, another time | was denied a promotion was after a year the DEA promotion position opened up
again. The Contract Manager, Mr. Duran told management to send me to DEA. | went to an interview
for the position and was accepted. The new contract manager, Mr. K. Williams of the RRB site stopped
me from going. | appealed to Mr. Duran the new Regional Manager and told the contract manager to
put me at the DEA opening. Mr. K. Williams refused, | appealed to HR and Mr. Duran and was ignored.

FACT, about six months later two white males came to the site (RRB) as new employees, no experience
or seniority. After three months Mr. Williams , the contract manager sent them to DEA. | protested to
Mr. Williams and he told me he would send me next time with no further explanation. FACT. The next
time came about six months later. A new employee from training, a new citizen, to the United States
from Africa, having a degree in History. | had a degree in business B.B.A. and fore years seniority over
him. Mr. Williams sent him to DEA reneging on his promise that | would be the next to be sent to a DEA
position when it became available.

FACT, in about six months to a year | was terminated. The termination destroyed my life style,
livelihood and family. By losing my job my income went to zero. | exhausted my savings and my
retirement funds after which | was unable to pay my bills or rent and therefore was evicted from my
apartment and became homeless and lived as a street person for five to ten days. Finally, | was putina
county male home for the homeless. Living among drugs addicts, felons and other homeless men. |
could not get a decent job and acquired a mental disability due to losing my healthcare insurance. Also,
| lost multiple teeth due to losing my dental insurance coverage which | lost due to my abrupt
termination.

For relief | am asking the court to reward me all of my back pay from the wrongful suspensions and the
wrongful termination, which include, vacation pay, sick leave, promotional lost pay and other lost
monetary fee. | am asking the court to reward me ten times $65.000, my base pay per years. Which
represents the number of years | would probably have worked before retiring. Coastal refuses to rehire
me back and they lost the contract. The new contractors hired the same management Coastal
personnel, that terminated and violated me and my rights. Due to the numerous federal violations of
other contracts they have been barred from obtaining any government contracts | am also asking for
every year that | was suspended and terminated accumulated which is four and a half years to this date.
| am asking punitive damages of one million dollars for every year since my termination. Due to their
blatant, mean and malicious acts at the expense of my life for their profit, intimidation and racism. The
court needs to be encouraged to give punitive damages to stop them from destroying a persons life and
from violating civil rights which include their race, age, affiliations of groups (unions)and career
potential. By awarding the plaintive this will stop other contractors from institutionalizing and taking
advantage of collective bargaining agreement contracts (CBAs) for their own greed and/or profit.
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 3 of 18

i. UNDER HARASSMENT

Since 2012 when Mr. K. Williams became the contract manager at the RRB site, he and his management
team continued to harass me up to my termination and afterwards when | tried to be reinstated back to
work. FACT, early 2012 the plaintiff became the shop steward for the local union. Mr. Williams refused
to sign the grievance form that | presented for an employee. | went to him to have him the grievance
form and he refused. Because the plaintiff at the time, as a shop steward, brought the form to him to
sign he suspended the plaintiff three days of lost pay. The plaintiff filed a complaint to the National
Labor Relations Board (NLRB) in Washington D. C. The NLRB ruled that Coastal was wrong in refusing to
sign the agreements and suspending the plaintiff for three days. NLRB made Coastal sign a ruling that
CIS violated my civil rights and section 7,8 and 9 of the National Labor Act (see document B). They also
made CIIS reimburse my three day lost pay (see document B).

When | became President of the union | received multiple unjust harassment from Coastal
management. FACT, a three day suspension for tardiness, five day suspension for wrongful signing in
and a thirty day suspension without pay for insubordination to a supervisor without having a hearing to
jet the union grieve the case. The plaintiff had no prior write-ups in his disciplinary folder with a year
(note: see St. Clair County, 80 LA 516,520 (Roumell Jr. 1983), (Pacific Tel & Tel Co. 262 NLRB, 1048, 1048-
1049 (1982). If an employer is going to discipline and employee under the just cause standard the
employer must make a thorough investigation which includes the employee’s version of the facts before
the discipline is rendered. Also, Climax Molybdenum Co., 227 NLRB 1189,1190 (1977) (The right to
representation clearly embraces the right to prior consultation). As the court should note the National
Labor Relations Act is codified as Title 29 of the USC code, Sections 141-187. Other harassments FACT,
five to six months prior to being suspended and terminated Mr. Williams, the contract manager came to
the third shift guard mount meeting and threatened the plaintiff and others in attendance. Mr. Williams
stated that someone on the third shift was speaking to Federal Protection Service (FPS) that Mr.
Williams staff was doing wrongful behavior. The contract manager Mr. Williams looked at the plaintiff
and said “you know what my grandma said, snitches get stitches”. The plaintiff and others complained
to HR and the Regional Manager and nothing was done. After that meeting the plaintiff was suspended
again and terminated. FACT, prior to the arbitration meeting CIS management threatened the plaintiff
to get out of the RRB building at the public food court for talking and greeting co-workers. In another
instance plaintiff was told by upper management to go to RRB for training classes. Mr. Williams
interceded and told the person in charge of scheduling training not schedule the plaintiff and proceded
to tell the plaintiff to get out of the RRB building and not to come back. The plaintiff went home and
emailed the regional HR, the attorney who represented Coastal and the attorney who represented the
Union, and Joel Mc Cray, Vice President of the International Union of what Mr. Williams did to him, the
plaintiff. Another harassment incident FACT , plaintiff came to RRB to see the FPS concerning a previous
assault investigation of Captain Abu. Plaintiff passed 13 and Half post and an armed officer said
something to the plaintiff and the plaintiff asked the guard if he was still lying on people. The guard
angrily called the plaintiff an old ass mf and that he would kill me. He came after the plaintiff and his
fellow coworkers restrained him. That day | filed a complaint to Mr. Williams and an FPS officer. The
officer took my complaint was refenced ref #18014003. It was on March 2018 at RRB 13 and Half St.. |
asked the FPS officers to look at the cameras that would have recorded the incident. Plaintiff was
shaken up emotionally and consulted his doctor about anxiety attack and insomnia. Under the CBA it is
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 4 of 18

a violation to harass/threaten employees. | also filed charges at the DC Human Rights, under my right to
work in Washington DC was violated and also discriminated against my age and race (see documents C1,
C,2 C3, and C4).

In relief | am asking for the same as | did in the discrimination charge. That | get all the lost time, money
and punitive damages rewarded with these charges. That | be made whole again except | do not want to
return to work at the RRB or Coastal site. CIS lost the contract and the new contractor hired management
team to run the operations at RRB site. Therefore | am asking for severance pay up to ten years of pay
along with punitive damages of 1 million dollars for each year | have been out of work, which is four and
a half years so far. Therefore that come out to 4.5 million dollars and counting.

ill. RETALIATION

Ronnie Hogue, the plaintiff is filing retaliation charges against CIS/AKAL under the Civil Rights Act of
1964, EEOC Retaliation, the National Labor Relations Act, section 8 (A) (4), 42 USC 1981 — section under
retaliation.

FACT, Coastal have been retaliating against the plaintiff since he was a shop steward, filing grievances
and NLRB charges against Coastal up until the time plaintiff was terminated from the company the first
time and two more terminations. When ordered back to work by the arbitrator who exonerated the
plaintiff (see documents A1 and A2 and exhibit A3). CIS did not reinstate plaintiff in good faith as
ordered. The plaintiff was to be treated as same fellow workers as if he were never terminated. | was
not given the pay correctly or the same training. It took the plaintiff two times to appeal to the
arbitrator that CIS refused to take the plaintiff back. This tactic by CIS, fighting the grievance process of
the CBA, the mediation process, and now the arbitration process violate the NLRB acts, in which
CIC/AKAL trying to bankrupt the plaintiff and the Local Union 287, is a violation of the law not acting in
good faith, CBA Article 1.1. Also referred to Hoffman Air and Filtration System 316 NLRB 353, 357,
(1995) (denial of 238 of 239 grievances, instruction to foreman not to discuss at step 2, summary denial
at step 3, apparent attempt to bankrupt union treasurer). Plaintiff had to spend his own money to pay
for expired credentials, over a thousand dollars expense. FACT, it took CIS over six weeks to give
plaintiff complete uniform gear. You cannot practice or train at Coastal training facility without full
uniform, company policy. On average it only takes only one to three days to receive a full uniform, see
documents of filing multiple retaliation charges of EEOC, DC Human Rights and NLRB (see document C1,
C2, C3, C4). There are other multiple retaliation acts CIS has committed against the plaintiff not
mentioned but will be proven when discovery and litigation are done.

Again, for relief the plaintiff is asking the court to make him whole again as the arbitrator stated. Also
give back all pay of suspensions and terminations for November 2014 to present, all plaintiff seniority
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 5 of 18

and all commensurate benefits, vacation, sick leave, holiday pay, group health care package, pension,
reimbursement of stock investments.

iV. VIOLATION OF FEDERAL LABOR and WAGES LAW

Plaintiff accused CIS/AKAL of violation of plaintiff's right to get his proper breaks out of the CBA. They
also violated the labor laws wage and salary, by not reporting a change in breaks. FACT, on about 2012
of January, CIS decided to change break procedure not according to the CBA Break Procedure. Coastal
stopped paying plaintiff and other employees only a half hour, two fifteen minute breaks. This was not
practiced for over ten years. That CIS did not consult the union or get a CBA appendix change in the
break policy for employees.

In relief, the plaintiff is asking the court to reverse the wrongful practice of breaking employees and
give back to the plaintiff from 2012 of January every 40 hours work week each 8 hour be given two
fifteen minutes paid breaks back that would be five half hours paid breaks be given back to plaintiff and
other employees. Coastal might also be violating the IRS law of racketeering, not reporting correctly
misappropriation of federal funds

V. MULTIPLE VIOLATIONS OF THE CBA

CIS has blatantly violated the seniority rule, scheduling and training. FACT, on about 2012 CIS decided to
disregard the seniority rule which oversees promotion, scheduling, and giving out post positions
according to seniority

In relief, the plaintiff asks the court to reverse the violation and to follow and practice the CBA Rules and
Regulations under the seniority rule that was in place over ten years practice.

The plaintiff would also like to reserve the right to sue management employees who went beyond the
companies book of ethics that is signed off on. The plaintiff would do this after deposition and
discovery.
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 6 of 18

| pray to the Courts that the plaintiff be granted his reliefs. To relieve and make the plaintiff whole again
and compensate this terrible ordeal he was subjected to from January 2012 to the present.

|, the plaintiff Ronnie Hogue under oath swear the statement | have made are true.

(re ~ SE
o) YOEZSBA-ESSP

May 5, 2019

4
1

"9
a Pi 9yre
3957 8hS10 sp

“cg

iY

12:8 yy ?~ AVN b1g7

AoLany
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 7 of 18

34

NOW THEREFORE, as the duly selected Arbitrator, having heard the
evidence presented, | hereby issue the following:

AWARD

(1) The Company did not have just cause to terminate the employment
of Ronnie C, Hogue.

(2) As a remedy, vig-atlevant shall be reinstated, effective
immediately, with no back pay, but with seniority and
commensurate benefits (i.e., the benefits the Grievant would have
received but for his termination) to his position as a Protective
Service Officer with Coastal International Security, Inc. at the

Reagan Federal Building.

(3) The grievance is sustained.

(4) The Arbitrator shall retain jurisdiction sine die to address any issues
that may arise in the implementation or interpretation of the remedy
portion of this Award.

Robert T. Simmelkiaer

October 11, 2016 Robert T. Simmelkjaer
Arbitrator

 
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 8 of 18

FEDERAL MEDIATION AND CONCILIATION SERVICE

WASHINGTON, D.C.

 

IN THE MATTER OF ARBITRATION
between

INTERNATIONAL UNION OF POLICE, SECURITY
AND FIRE PROFESSIONALS OF AMERICA,
(SPFPA), AMALGAMATED LOCAL 287,
Union
and

COASTAL INTERNATIONAL SECURITY, INC.,
Employer

RE: Discharge of Ronnie Hogue

FMCS Case No. 150723-02148-3

OPINION
AND
AWARD

fres7 AWARD
Td ae men

Cons 7a Rebs € fo

Nee See Same Smee See ee” eee” Some” “nme opel” Set Some” Soe

 

Before: Prof. Robert T. Simmelkjaer, Esq.
Arbitrator

APPEARANCES

FOR THE UNION

Puch MELON the

PayRo/(.
Tanna RY gl30/7

Michael J. Atkins, Esq., Gregory Moore Jeakle & Brooks, P.C.

FOR THE COMPANY

Dion Y. Kohler, Esq., Jackson Lewis, P.C.

 
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 9 of 18

fails to meet the requalification requirements, then the Company will have complied with
the Arbitrators award and its remedy. If FPS makes an independent “unfavorable
determination” that Mr. Hogue is “unsuitable” to work under the contract between
Coastal and FPS, despite the Company’s best efforts to have him reinstated, assuming
he has satisfied the requalification criteria, the Union may pursue its contractual and
legal options, including, but not limited to, the FPS appeals process. See, FPS Contract
Section 5.3.4.

 

In the Arbitrator’s opinion, the court decisions cited by the Union, in the
aggregate, stand for the proposition that an arbitration award, as here, ordering that a
Grievant be returned to the Company’s payroll pursuant to a finding that the Grievant's
termination was not for just cause, will be upheld irrespective of any action that the
Company's client might take, particularly when the potential impact of the Company's
contract with its client is not raised during the hearing. In the instant case, the
Arbitrator’s Award and remedy was issued independent of any conditions set forth in the
Coastal-FPS Contract and therefore the Employer's resort to this contingency after the
fact can neither negate nor defer the Arbitrator’s intent that Mr. Hogue be reinstated to
the Coastal payroll, effective immediately and unconditionally. ;

 

Once the Grievant is reinstated to the payroll and retained on the payroll in good
faith by the Company, the Arbitrator will be functus officio in this matter.

ewe.  & hee bef “AS

Very truly yours,

Robert T. Simmelhjaer
Se nal A WA RDSIU 0 e/menif Rober T. Simmelkjaer

ofl 22/6
.
op May a4,29/7 Cons7al wrtho
ped aed nit ger spmission trom the tJe@an

ArbiteatoR. Tonminfteb me An WA G- _
LDL wpnS +A Kin 4 & S200 per month f) [So ~~ WwA_S
relia! findonp evden dotsheaee |
Thes MAS cost Grea lh ard shy 0 on mv [KC AE -
Pam jy Ped LT

Ff 2

ct ana 2 pro€ els
   

ow reir Oe EQUAL EMPLOYMENT. OPPORTUNITY COMMISSION = =~
INTAKE QUESTIONNAIRE

Please immediately complete thig entire form and return it to the U.S. Equal Employment Opportunity
Commission (“EEOC”), REMEMBER, a charge of employment discrimination must be filed within the
time limits imposed by law, within 180 days or in some places within 300 days of the alleged discrimination, When we receive
this form, we will review it to determine BEOC coverage, Answer all questions completely, and attach additional pages if —

needed to complete your responses. If you do not know the answer to a question, answer by stating “not known.” If a
question igs not applicable, write “N/A.” (PLEASE PRINT)

1. Personal Information , 970 — Ja i “C£OBO NV .
Last Name: as He Cre | First Name:- Konns we MI: C ’

, Mailing Address: 65°77 (Vaelbon i { Apt & Unit}; E21 SPL
ichuct Hera bfrcomy: RE. am WD “te Qo7S 2

Phone Numbers: Home:{) @ ) S82 “ESV? Work: (_) hi

Celli (___) vee Email Address: ’
Date of Birth: COfA CK ZC), Sex: JX( Male OFemile Do You Have a Disability? jel Yes O No
Please answer each of the next three questions, i. Are you Hispanic or —— | CO Yes XNo E

li, What is your Race? . Please choose all that apply. _H American Indian or Alaskan Native Asian C1 White

 
  

 

 

 

 

 

ee Renee a, a iE i Nia Reside” Nave Winsor Gis Bake se
iti, What is your National Origin (country of origin or ancestry)? C/ S 3 A

 

 

 

 

 

 

 

Please Provide The Name Of A Person We Can Contact If We Are Unable To Reach You:

Name; _ : ____ Relationship: =

Address: __ City: State: Zip Code; a

Home Phone: (___) — Other Phone: (__) St 2 & a

2.1 helieve that I was discriminated against hy the following organization(s): (Check those that apaly, or Boy
\ 21 Employer Union CO Employment Agency 1 Other (Please Specify) AAS ZO

 

noe v
Organization Contact Information (If the Organization is an employer, provide the address where you actualf worked, Teyou
work from home, check here C] and provide the address of the office’ to which you teported.) If more than one ¢ loyer ig,

  

involved, attach additional sheets, ‘ ven [ ) ©,
Organization Name: COASTAL La Ter pon Ay WSCC RAY “FJ tad A fn\ o &

 

Address 300 4, AvE f~Lw. — - County: Cf rf ' ‘ Gx .
City AY spon a a/ State) C zip: Dad 99 Phone: A) SET (FEL
Type of Business: 2c. onetl Job Location if different from Org, Address:
Human Resources Director or Owner Name}V ik rumah, CW ({ (AML Phone: dA) J 6S ,

Number of Employees in the Organization at All Locations: Please Check (v) One
O Fewer Than 15 15-100 © 101-209 0201-500 1 More than 500

' 3. Your Employment Data (Complete ag Many items as you are able.) Are you a federal employee? e Yes Bio
Date Hired: /O OF Job Title At Hire; 57. Atned RUA PS
Pay Rate When Hired: 26 y—4 Last or Current Pay Rate; “7? Go ten.

Job Title at Time of Alleged Discrimination: Num we Care Date Quit‘Dischargea> Sf 2a/ ; 7

 

 

Name and Title of Immediate Supervisor: A Cu Ak hb) t Ay s
if Job Applicant, Date You Applied for Job

1)

Job Title Applied For

 

ao e

Lt

 
ai

aa ‘ Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 11 of 18

_4., What is the reason (hasis),for, your claim of employment discriminatlon?. ss. wees ny ee Beet

or
FOR EXAMPLE. if you feel that you were treated worse than someon

Race, [f you feel you were treated worse for several reasons, such as Jour sex, religion and national origin; you should check
all that apply, If you complained about discrimination,

participated in someone ‘else’s complaint, or filed. a charge of
discrimination, and a negative action was threatened or taken, you should check the box next to Retaliation, ,

PW Race WW Sex HAge AXDisability O National Origin C1 Religion Retaliation O Pre
difference in skin shade within the same race) C) Genetic Information; circle which type(s) o
i. genetic testing ii. family medical history ii, genetic services (ge

#®

@ else because of race, you should check the box next to

\
griancy Color (typically a
f genetic information is inyolved:
netic services means counseling, education or testing)

     

Ifyou checked color, religion or national origin, please specify:
B&B aete. Beet OTN

If you checked genetic information,

 

Other reason (basis) for disctimination (Explain):

 

5. What happened to you that you believe was discriminatory? Include the date

8) of harm, the action(s), and the name(s
and title(s) of the person(s) who you believe discriminated against ou. Please atta

ch additional pages if needed.

(Example: 10/02/06 - Discharged by Mr. John Soto, Production Supervisor) ‘ :
A. Date: Actin O).e7 2 / wa < c Me f < ALK wah
2a, : BAS Aa, “* ' V/ LAA PAD 5 ; i he rad,

Name and Tite of Bercon(s) Responsible: Rush. 7 von lubed a inge
B. Date /o/ Z Action, 102 anayed a A Oc nel Lathe Raker’

; Z aes
Name and Title of Person(s) Responsible S € 4) | Sy

6. Why do you believe these actions re diseri 5

atory? Siease attach sid oa eeded.
On OA Yo 30/6 A2- ob Lt ginko L /
7. What r 8) wi @ given to yowfor the acts you coxsiger discriminatoyy? By whom? His or Her Job Title?
fr A Vv J U “

8. Describe who was in the same or similar situation as you and how they were treated. For example, who else applied
for the same job you did, who else had the same attendance record, or who else had the same performance? Provide the

race, sex, age, national origin, religion, or disability of these individuals, if known, and if it relates to your claim of

discrimination. For example, if your complaint alleges race discrimination, provide the race of each person; if it alleges
sex discrimination, provide the sex of each person; and so on. Use additional sheets if needed.

 
 
   
 
 

  

     
 
   
  

aes a

 

    

Of the persons in the same or similar Situation as you, who was treated better than you?
Full Name Race, Sex, Age, National Origin, Religion or Disability Job Title

A. AWY’to ar CE ph Aliziditiriande authe

Description of Treatment.

 

 

 

B,

 

 

(Ry Owes

 
Pr Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 12 of 18

__Of the persons in the same or similar situation as You,.wha was treated worse than-you?—-- . <=°++.-
Description of Treatment

FullName Race, Sex, +f National Origin, Religion or fe Job Title

 

 

 

 

 

 

 

 

 

B,
: ‘
Of the persons i in the same or similar situation as you, who was treated the same ag you?
Full Name Race, Sex, Age, National Origin, Religion of Bacay Job Title Description of Treatment
A.
B.

 

i

 

Auswer questions 9-12 onl only if'you are claiming discrimination based on lsat, it no, skip to question 13, Please sell,
—— .~---us.if- you have.more. than-qne-disability=- ‘Please-add-additional pages if needed

 

9, Please check all that apply: Jr Yes, [have a disability
C1 Ido not have a diszbility ‘now but I did kaye one.
C No disability but the organization treats me as if I am disabled

10. What i is the disability that you pmeihd is the reason for the adverse action taken against you? Does this rome

 
     
 

 

prevent or iit you from doing anything?y(e.g., lif ifs, slesping yeathing, walking, caring for eel
. tris : De * > 2. tact 7 A - r i
Cre

 

 

11. Do you use medications,
tives O No

If “Yes,” what medication, medical equipment or other assistance do you use?

medical equipment or anything else to lessen or eliminate the symptoms of your disability?

 

12. Did you ask your employer for any chan
O Yes Je No

If “Yes,” when did you ask?

ges or assistance to do your job because of your disability?

How did you ask (verbally or in writing)?
Who did you ask? (Provide full name and job title of person) :

 

 

Describe the changes or assistance that you asked for:

 

 

 

\

: Q

How did your employer respond to your request? haa, ays
7

=

 

/2n | :
23, Are there any Witnesses to the alleged discriminatory. incidents?.

Please check one of the hoxes below, tn tellus. what-you.wiiuld likens an 4 with th

18 SRR:
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 13 of 4

If yes;.please identify them helow-and tell tis What ©. ">

"they will say. (Please attach additional pages if needed to completé your response)

Full Name _+ JobTitle Address & Phone Number What do you believe this person will tell lus? |
Aine ew Grerns Y rob Vir, SCF A Thot Ne. Ararved IE, Deine ou?
SIG - SOv_ =o 2 a
BM, Ke AK. AfoKeey forlorn, PPR F/P- 960 Ae

Oe c

 

Urwin SPEL A S%%- G5) 4) 2Y aes

 

14, Have you filed a charge previously on this matter with the EEOC or another agency? WL Yes O' No

15, If you filed a complaint with another agency, provide the name of agency and the date of filing: Mem. of

16, Have you sought help about tliis situation from a union

, an attorney, or any other source? CO Yes AC No
Provide name of organization, name of Person you spoke with

and date of contact, Results, if any?

questionnaire, If you would like to file a charge of job discrimination, yo
knew about the discrimination; or within 300 days from the day you knew about the disc i
a place where a state or local government agency enforces laws similar to the EEOC’s laws, If

« you do not file a charge of
discrimination within the time limits, you will lose your rights. If you would like more information before filing a charge
or you have concerns about EEOC’s notifying the employer, union, or

employment agency about your charge, you may
wish'to check Box 1.° If you want to file a charge, you should check Box 2,

roa

 

BOX1 (1 I want to tatk to an EEOC employee before deciding whether to file acharge, I understand that by checking this box,
Thave not filed a charge with the EEOC. I also understand that I could lose my rights if I do not file a charge in time,

 

 

 

BOX 2 Bs I want to file a charge of discrimination, and I authorize the EEOC to look into the discrimination I described above,
T understand that the EEOC must give the employer, union, or employment agency that I aceuse of discrimination
information about the charge, including my name, Talso understand that the EEOC can only accept charges of job
discrimination based on race, color, religion, Sex, national origin, disability, age, genetic information, or retaliation for opposing
discrimination, ’ ‘ _|

 

 

CP sata fea fee 2

 

 

oday’s Date

. rity for requesting personal data and the uses thereof ara

i i 000e-6(h); 29 U.S.C, § 214, 29 U.S.C. § 626, 49 U.S.C, 12117(2)
4) PRINCIFAL PURPOSE, The purpose of th! determing whether the EEOC has juredietion over thosa

g OF Sactirity clearance matters,

ON INDIVIDUAL FOR NOT PROVIDING INFORMATION, Providing this Information is Voluntary but the

mandatory that thia form be used to provide tha requested Information,

November 2009 .
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 14 of 18

EEOC Form 5 (11/09)

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form Is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA .
Statement and other Information before completing this form.
[X]| Eeoc 570-2017-01183

 

 

D.C. Office Of Human Rights and EEOC

State or focal Agency, if any

 

 

 

 

Name (indicate Mr., Ms., Mrs.) Home Phone (Incl. Area Code) Date of Birth
Mr. Ronnie C. Hogue (240) 432-6515 1950
Street Address City, State and ZIP Code

654 Marlboro Pike District Heights, MD 20753

 

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

 

Name No. Employees, Members Phone No. (Include Area Code)
COASTAL INTERNATIONAL SECURITY 500 or More (703) 339-0233
Street Address Clty, State and ZIP Coda
Ronald Reagan Building
1300 Pennsylvania Avenue, N.W. Washington, DC 20004 <=

= Ps ~—>
Name No. Employaes, Members Pfidne No. (ificlude Afe® Code)

Mes te $

= | Os

2S
Sf, oo o 7

Street Address . City, State and ZIP Code tn ; a 7

SH fe Em

7S NO

Qn wy AG
DISCRIMINATION BASED ON (Check appropriate box(es).) DATE(S) DISCRIMINATION TOOK PLACE

Earllest «<>7"  -T> Latest

[x] race [oor [xX] sex [| retcion [Xx] National oricin 40-10-2016." 04:04-2017
a "4

uo

[x] RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION cel

OTHER (Specify) “ [x] CONTINUING ACTION

THE PARTICULARS ARE (if adaitional paper Is needed, attach extra sheet{s)):

 

 

On or about October 10, 2016, an arbitration judge ordered my employer to reinstate me with salary,
seniority and all benefits including health insurance. | received back-pay but no vacation pay and no
health insurance. In order to return to work, | need to get all the necessary certifications and
credentials. | signed for numerous classes to get training, however, | have been informed that all the
classes are full. | believe my employer is retaliating against me because | was successful with the

arbitration.

| believe that I have been discriminated against based on my race, sex and national origin, American
Black male, and retaliated against, in violation of the Title Vil of the Civil Rights Act of 1964, as
amended.

 

 

| want this charge filed with both the EEOC and the State or local Agency, if any. | NOTARY — When necessary for State and Local Agency Requirements

will advise the agencies if | change my address or phone number and | will
cooperate fully with them In the processing of my charge In accordance with thelr

 

 

procedures. | swear or affirm that | have read the above charge and that It is true to
{ declare under penalty of perjury that the above Is true and correct. 3 the best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

Apr 04, 2017 (month, day, year)

Date Chafging Party Signature

 

 

 

 

p-Z

[Pp 4

 
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/18 Page 15 of 18

Employment Intake Questionnaire

«Complaint Questionnaire

 

—
Office of Human Rights

Cri TG) OF Cte uke

The District of Columbia Human Rights Act and its extensive list of protected traits seeks to eradicate discrimination, and
promote fairness and equality in key areas that impact quality of life: employment, education, places of public accom-

modation and housing. You may file a discrimination complaint if you believe you have been discriminated against in
employment, housing, public accommodations and educational institutions based ona protected trait in the District of-

Columbia (listed in the basis of complaint section below).

To file a comptaint, the alleged violation must meet the following criteria (please check the required boxes):

\t occurred in the District of Columbia.
It occurred 365 days or less from today's date

You have not commenced any other action, civil, criminal or administrative based on the same unlawful discrimi-

natory practice described herein.

Complainant Information

Complatnant Preferred Name

ow Le Hoe Ve

Complainant Address

( Soo Commargrnmats. AYR Ub).

(Newry Wo a-fo nN OL. oo >>

plainant ‘Telephone Number
D0df CGE SP ID

Incident Information

Name of Company or Organization

Co ASTA [ Za tex aratyoval Sec ovRite pL C
eC and Title of Pri eh ioraet (ie. owner or manager)
Krama tia MS

ComTRanT Manager

Company or Organization Address
Cr Su06 A, Ave Mud.

 

Jory

fs.

Ait

 

 

 

ULASH ine: ton PS. Jeo oh 3 =

Complaina op Email Address Telephone Number 7

Pomme AE 1 | GMAd.C OM - aot Sf reS— FF Aa 7
Do you need a reasonable accommodation? Fax Number (optional)

a

If yes, please explain

 

What language do you prefer to communicate in?

English Chinese Korean Vietnamese
Amharic French Spanish
Other:

 

Do you require a language interpreter?

If yes, which language?
Language indicated above

Other

 

 

Do you have a preferred gender pronoun (write below)?

 

he

Email Address of Principle Officer

~ Basis.of Complaint

 

Basis is the category to which you belong or were per-
ceived to belong and were allegedly treated differently
because of Do you feel you were discriminated against
because of your (please check appropriate box or boxes):

 

RIeo_) Naisability > Religion

<Sex_) hae National Origin
Personal Color Sexual Orientation
Appearance

Marital Status Matriculation Genetic Information

Gender Identity C Potitical Affiliations > Fantly Responsibiliges

or Expression

 

D2
Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 16 of 18

TT a
What action was taken that made you feel you were treated differently?

“Family and Medical) Promotion or Lack Sexual Harassment \uostite Work EnvironmenD C petaliation > Transfer

veACL. of Promotion
Failure to Failure to Hire Coiscnarsd Demation Discipline Other
Accommodate

  
  

Consrel LC ol; sohey 4A de LL _p Orv bi Vee

Mow Otro, CL ran eereord LumeMy 7 EC oAsTA C 72min /
OOK had 7 [rappecen OTF a fle ¢

a ina leg, ge af tte

oe Coram Employees or Applicants Only Attorney or Counsel Information (optional)

Current, former, or prospective OC government employees must Counsel Name
consult an agency EEO counselor within 180 days of the alleged
discriminatory act prior to filing with OHR, except when alleging
sexual harassment. OHR cannot process a complaint related to DC
Government employment unless (1) you have received an exit letter Counsel Address
from on agency EEO Counselor; or (2) 30 days have passed since the

matter was called to the attention of the agency's EEO Counselor and

no exit fetter has been issued.

   
   

 

 

You have filed an informal complaint with an
agency assigned EEO Officer/Counselor Counsel Telephone Number

Counselor Name:

 

Counsel Fax Number
Counselor Agency:

Counselor Tel Number:

   

Date Filed:
List whom you feel can corroborate your experience
Date of Exit Letter: and provide A Ov in your support:
: ; 5 Te Lane Name:N 0-2
For DC Family & Medical Leave Act Complaint Phone-Fre Su Pr a ae
Have you been employed with the company for at least Email: Ke A Kearny
ong-year and worked at least 1,000 hours? NameM1: (Ce / /
Cres No Phone?’ % FOX GA

Email:

r Ved (davosvi nes

| want to file a charge of discrimination, and | authorize OHR to investigate the discrimination | described above. | understand the agency must
give the employer, union, or employment agency | accuse of discrimination information about the charge, including my name

| acknowledge OHR may also investigate additional claims using other civil rights laws in the District of Cotumbia

  

Complainant Signature:

(typé initials-f'a pligital submission) Ou find out about the Office of Human Rights ?

      

 

ed

Family or Friend DC Government or 311 OHR Advertisement

OHR Social Media OHR Broct or Flyer OHR Website or Internet
Event or Training ni Other:

Please return this form by mail or in-person to 441 4th Street NW, Suite S70N, Washington DC, 20001 or by email to ohrintake@dc.gov.

lA |) —Z?

    
   
 

Case 1:18-cv-00389-KBJ

RM HLERBAT22
(6-09)

 

POSTED PURSUANT TOA SET.
APPROVED BY A REGIONAL DIR
NATIONAL LABO

UNITED STATE

AN AGENCY OF THE

FEDERAL LAW GIVES YOU THE RIGHT TO:

e Form, join, or assist a union,

e Choose a representative to bargain wi

R AELATIONS

°3 GOVERNMENT

th us on your behalf;

EMENT AGREEMENT
ECTOR OF THE

BOARD

« Act together with other employees for your benefit and protection;

« Choose not to engage in any of thes

WE WILL NOT do anything to prevent you from exercisin
WE WILL NOT state or imply that the collective

SE WILL NOT threaten you with discipline fer reasonably asserti

collective bargaining agreement.

WE WILL NOT assign you to less favorable posts for reasonably ass¢

collective bargaining agreement.

WE WILL NOT suspend you for reasonably ascerting rights accord

agreement.

WE WILL NOT deny your reques's to have repre
Fire Professionals of America, Local 287 present d

WE WILL remove from our files all references to the suspensi

notify him in writing that this has been done and that the suspen

way:

WE WILL pay employee Ronnie Hogue for the wage

him.

WE WILL NOT in any like or related manner interfere

By:

Dated: .

National Labor Relations Board, Region

5
400 S. Charles Street, Suite 600, Baltihore, Mp.21201

Telephone: (410) 962-2822
Haurs of Operation: 8:15 aim, to 4:45 p.m.

COASTAL INTERN

——

——

sentatives of Intern
uring investigatory interviews.

on of R

e protected activities.

sion will no

s anc other benefits he lost becau

ational Union, Security,

g the above rights.

bargaining agreement is irrelevant.

ng rights accorded to you in a

onnie Hogue and WE WILL

tbe used against him in an

with your rights under Section 7 of the Act.

Document 27 Filed 05/06/19 Page 17 of 18

   

rting rights accorded to you in a
ed to you ina collective bargaining

Police and

vi

se we suspended

ATIONAL SECCURITY, INC.__..

(Employer)

Washingion Resident
4999 14" Street, NW,
Talephone: (202) 208

Heurs of Operation: 8

 

 

|
The National Labor Relations Board is 40 independent Federal agency created in “935 toontersc the National Labor Ralatics Ach Weards
qeorot-ballal elections to determing whether employees want union repres

employers and unions. Te find out mora about your lgnts under the Act and how te flea
io any agent with the Board's Regional Office sel forth below. You may alsa obtnity information freer. ihe Boards wabsita: wary wn. gew and the
|

1ol-hee number (po6)667-NLAB (8572).

THIS IS AN OFFICIAL NOTICE AND MUST NOT

a aac in EE RA POS SS emcee

entation ind it invastiaules and

oe
(Title)

(Representative)

Office

Washington, DC 20570
-3000

15 a.m, to 4:45 p.m.

aa

ramestins untalr labor practices by

is

charge of election) potion, you may spoak coniidentintty

This notice muat remain posted for 60 consecutlye days from the date of posting anc

or covered by any other material. Any questions cance

to the Boord’s Office, \
ED 0 e*
t f ee :

rning this notict oF

compliance ¥

RE DEFACED &Y ANYONE

imust pol be alieredd, dofaced,
ih die provislons may bor lire

ster!
 

Case 1:18-cv-00389-KBJ Document 27 Filed 05/06/19 Page 18 of 18

— CERTIFY CA Le ec Se EVE... —_

 

ZL, A DUNIE HOVE E, pRo- akié cy - beech i
cert 1 Py that = mule’ tka Dene -
10. File AN AMENDED Complaint _

ae Cour Lf Action. Case Moe Se BIS?

| Ty He Lol (c ans < “olun 51089

_ 4an20A 1 Ofag bh &, ESQ _
LN Atthew Fi Mie mA, aH

 Vacksow Ce wis PC. —
fd 7ol: Paak ridge Boulevard

Sa(Te Foo |

 

 

— Re show, VA, IVP

 
